Case 21-10950-mdc    Doc 37   Filed 09/07/21 Entered 09/07/21 15:14:26           Desc Main
                              Document     Page 1 of 2



      IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
                      DISTRICT OF PENNSYLVANIA

In Re: MOHAMED RASHID KONE,                         :     CHAPTER 13

            Debtor                                  : BANKRUPTCY NO. 21-10950



 ORDER DENYING FEES REQUESTED IN THE NOTICE OF U.S. BANK, NATIONAL
   ASSOCIATION FOR POST-PETITION MORTGAGE FEES, EXPENSES, AND
                            CHARGES

           AND NOW, this         day of October, 2021, it is hereby ORDERED as follows:


           1. The Objections to the fees requested in the Notice are SUSTAINED.

           2. The fees requested in the Notice of September 7, 2021, of post-petition
              mortgage fees, expenses, and charges on behalf of U.S. Bank, National
              Association are DENIED.


                                 ___________________________________




                                           -
Case 21-10950-mdc       Doc 37   Filed 09/07/21 Entered 09/07/21 15:14:26            Desc Main
                                 Document     Page 2 of 2



       IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
                       DISTRICT OF PENNSYLVANIA

In Re: MOHAMED RASHID KONE,                            :     CHAPTER 13

               Debtor                                  : BANKRUPTCY NO. 21-10950


   DEBTOR'S OBJECTIONS TO THE REQUESTS IN THE NOTICE OF U.S. BANK,
    NATIONAL ASSOCIATION (“USB”) FOR PAYMENTS FOR POST-PETITION
              MORTGAGE FEES, EXPENSES, AND CHARGES


      1. On September 7, 2021, USB filed a Notice of Post-Petition Mortgage Fees, Requests,
         and Charges against the Debtor in this case.

      2. The first item listed in the Notice is $700 for “Bankruptcy/Proof of claim fees” of
         $700. This item entails filling out a claim form and attaching supporting Exhibits.
         This should take no more than an hour of paralegal time and is therefore valued at no
         more than $100.


      3. The second item in the Notice is $500 for “Plan Review Fees.” This “service”
         consists of review of a form plan, which should take no more than 10 minutes and for
         which no compensation should be charged.


      4. The third item is $550 for “Objection to Plan Fees.” USB did file about a one-page
         Objection to Confirmation of Plan which objected to the Debtor’s request for a loan
         modification, which is part of the plan form and is entirely acceptable; and
         erroneously stated that current mortgage payments were nor provided for. The
         Objection is therefore worthless and its filing should not be compensated.


      5. The requests in the Notice should therefore be denied in their entirety or allowed in
         an amount of no more than $100.


             WHEREFORE, the Debtor requests that this court will enter the Proposed Order
accompanying the Objections, denying the requests in the Notice.

                                                   ___________________________
                                                   /s/DAVID A. SCHOLL
                                                   512 Hoffman Street
                                                   Philadelphia, PA. 19148
                                                   610-550-1765
                                                   Attorney for Debtor
